an order granting the motion and directing that Cody be immediately
released from Spring Mountain Youth Camp pending further order of this
court.
             The State of Nevada has now filed a motion for withdrawal of
our September 30, 2015, order, as well as a motion for leave to supplement
its motion for withdrawal. Additionally, Cody has now filed a petition for
a writ of mandamus directing the district court to "exercise its jurisdiction
and release Cody S. from juvenile detention and place him with his uncle
pending appeal"; this petition has been assigned Docket No. 6893.
             We conclude that the arguments raised in the writ petition are
more appropriately addressed in the pending appeal, rather than in a
separate writ proceeding. Accordingly, we dismiss the petition in Docket
No. 68933.
             As for respondent's motion for withdrawal, we elect to treat it
as a motion to reconsider our September 30, 2015, order.     See NRAP 27(b)
("A party adversely affected by the court's. . . action may file a motion to
reconsider, vacate or modify that action."). Further, we grant respondent's
motion for leave to supplement the motion for withdrawal to the extent
that we will consider the arguments within it in resolving the motion for
reconsideration. Appellant shall have until 4 p.m. on October 9, 2015, to
file an opposition to the motion for reconsideration, and within that
opposition may include the arguments previously presented in its now
dismissed writ petition. Respondent shall have until 4 p.m. on October 12,
2015, to file a reply. 1
             It is so ORDERED.




                                     arraguirre




                                   Cherry



cc: Hon. William 0. Voy, District Judge, Family Court Division
     Clark County Public Defender
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




      1 Documents    submitted in this matter shall be filed personally,
electronically, or by facsimile transmission with the clerk of this court in
Carson City. See NRAP 2; NRAP 25(a)(2)(B); NRAP 25(a)(4). For
purposes of this petition, we suspend application of NRAP 25(a)(2)(B)(ii) -
(iv) and NRAP26(b)(1)(B).